


Exhibit 10.13
JOINDER AGREEMENT


THIS JOINDER AGREEMENT (the "Agreement"), dated as of January 30, 2012, is by
and among FLIR COMMERCIAL SYSTEMS, INC., a California corporation ("FCSI"), FLIR
GOVERNMENT SYSTEMS, INC., a Delaware corporation ("FGSI" and, together with
FCSI, each, a "Subsidiary" and, collectively, the "Subsidiaries"), and BANK OF
AMERICA, N.A., in its capacity as Administrative Agent under that certain Credit
Agreement, dated as of February 8, 2011 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the "Credit
Agreement"; the terms defined therein being used herein as therein defined),
among FLIR Systems, Inc., an Oregon corporation (the "Company"), the Designated
Borrowers from time to time party thereto, the Subsidiary Guarantors from time
to time party thereto, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer. All of
the defined terms in the Credit Agreement are incorporated herein by reference.


The Loan Parties are required by Section 7.12 of the Credit Agreement to cause
each Subsidiary to become a "Guarantor".


Accordingly, each Subsidiary hereby agrees as follows with the Administrative
Agent, for the benefit of the Lenders:


1.    Each Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, such Subsidiary will be deemed to be a party to the
Credit Agreement as a "Subsidiary Guarantor" for all purposes of the Credit
Agreement, and shall have all of the obligations of a Subsidiary Guarantor
thereunder as if it had executed the Credit Agreement. Each Subsidiary hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions applicable to the Subsidiary Guarantors contained in
the Credit Agreement. Without limiting the generality of the foregoing terms of
this paragraph 1, each Subsidiary hereby jointly and severally together with the
other Subsidiary Guarantors, guarantees to each Lender and the Administrative
Agent, as provided in Article IV of the Credit Agreement, the prompt payment and
performance of the Obligations in full when due (whether at stated maturity, as
a mandatory prepayment, by acceleration, as a mandatory Cash Collateralization
or otherwise) strictly in accordance with the terms thereof.


2.    Each Subsidiary hereby represents and warrants to the Administrative
Agent, as to itself, that set forth below is (a) such Subsidiary's tax payer
identification number, (b) the jurisdiction of organization of such Subsidiary
and (c) the percentage of outstanding shares of each class of such Subsidiary
owned (directly or indirectly) by the Company or any other Subsidiary of the
Company:


Subsidiary
Tax Payer ID #
Jurisdiction
Owner
% of
Ownership
 FLIR Commercial Systems, Inc.
77-0423382
California
 FLIR Systems, Inc.
100%
 FLIR Government Systems, Inc.
30-0584518
Delaware
 FLIR Systems, Inc.
100%



3.    The address of each Subsidiary for purposes of all notices and other
communications is set forth below:


FCSI:        FLIR Commercial Systems, Inc.
Attention: William W. Davis
27700 SW Parkway Avenue
Wilsonville, OR 97070 USA
Telephone: (503) 498-3318
Facsimile: (503) 498-3911


FGSI:        FLIR Government Systems, Inc.
Attention: William W. Davis
27700 SW Parkway Avenue




--------------------------------------------------------------------------------




Wilsonville, OR 97070 USA
Telephone: (503) 498-3318
Facsimile: (503) 498-3911


4.    Each Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by such Subsidiary under Article IV of the Credit
Agreement upon the execution of this Agreement by such Subsidiary.


5.    This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.


6.    This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York.




[The Remainder of this Page is Intentionally Blank]




--------------------------------------------------------------------------------












IN WITNESS WHEREOF, the Subsidiaries have caused this Joinder Agreement to be
duly executed by its authorized officers, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be acknowledged and accepted by
its authorized officer, as of the day and year first above written.
    
FLIR COMMERCIAL SYSTEMS, INC.




By:    /s/ Andrew C. Teich            
Name:     Andrew C. Teich            
Title:     President                




FLIR GOVERNMENT SYSTEMS, INC.




By:    /s/ Anthony L. Trunzo            
Name:     Anthony L. Trunzo            
Title:     Chief Financial Officer            




    






Acknowledged and accepted:        
    
BANK OF AMERICA, N.A.,
as Administrative Agent


By:     /s/ Tiffany Shin                
Name:    Tiffany Shin                                        Title:    Assistant
Vice President            




